Citation Nr: 9920481	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  97-30 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC), 
including consideration of 38 C.F.R. § 3.22(a)(2) (1998).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


REMAND

The appellant is the widow of the veteran who had active 
service from February 1942 to December 1945, and from May 
1946 to February 1947.

Initially, the Board of Veterans' Appeals (Board) notes that 
pursuant to its remand of August 1998, the regional office 
(RO) properly adjudicated the issue of entitlement to DIC, 
including the consideration of 38 C.F.R. § 3.22(a)(2) (1998), 
in a statement of the case, issued in October 1998, and a 
supplemental statement of the case, issued in January 1999.  
Thereafter, however, the Board finds that in a February 1999 
Department of Veterans Affairs (VA) Form 646, the appellant's 
service representative raised a specific claim of clear and 
unmistakable error (CUE) with respect to a rating decision in 
November 1984, which denied a claim for an increase in the 
evaluation of the veteran's service-connected disability and 
also denied a claim for a total disability rating based on 
individual unemployability due to service-connected 
disability.  

The Board notes that if the November 1984 rating decision 
were found to contain CUE in its denial of a 100 percent 
disability rating, this would have a direct bearing on the 
issue currently developed for appeal.  More specifically, in 
pertinent part, 38 C.F.R. § 3.22(a)(2), provides that 
benefits authorized by 38 U.S.C.A. § 1318 (West 1991) shall 
be paid to a deceased veteran's surviving spouse or children 
in the same manner as if the veteran's death was service-
connected when the veteran was in receipt of or was not in 
receipt of but would have been entitled to receive 
compensation at the time of death for a service-connected 
disablement that was continuously rated totally disabling by 
a schedular or unemployability rating for a period of 10 
years immediately preceding the death of the veteran.  

Thus, since the record reflects that the veteran died in 
March 1997, if it were determined that the November 1984 
rating decision contained CUE in its denial of a total 
disability evaluation by a schedular or unemployability 
rating, the Board notes that the appellant would then 
potentially qualify for DIC under the provisions of 38 C.F.R. 
§ 3.22(a)(2).  Consequently, the Board finds that the issue 
of CUE recently raised by the appellant's representative is 
inextricably intertwined with the issue on appeal under 
Harris v. Derwinski, 1 Vet. App. 180 (1991), and that this 
issue must be adjudicated by the RO prior to further 
appellate review of this matter.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:


1.  The RO should adjudicate the issue of 
CUE with respect to the November 1984 
rating decision's denial of an increased 
evaluation for the veteran's service-
connected disability and the further 
denial of a total disability rating based 
on individual unemployability, and 
thereafter readjudicate the issue of 
entitlement to DIC, including 
consideration of 38 C.F.R. § 3.22(a)(2).

2.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should 
be furnished notice of that determination 
and of her appellate rights.  If a notice 
of disagreement is filed with an adverse 
determination, the claimant should be 
provided a statement of the case, and 
given the applicable time to respond 
thereto.  The statement of the case 
should specifically provide and address 
the law on CUE.  The Board notes that to 
obtain appellate review of an adverse 
determination as to this issue, the 
appellant or her representative must 
follow appellate procedures.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome as to this issue. The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


